DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
Claims 16 and 28 have been amended.   Claims 22-24, 31, and 32 have been cancelled.  Claim 33 has been added.  Claims 1-21, 25-30, and 33 are pending.   Claims 1-15 have been withdrawn.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 23, 26-28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US Patent Application Publication No. 2010/0030553) in view of Segond et al (US Patent No. 6,405,162).
Regarding claims 16 and 33, Ball teaches a semantic-based natural language processing system [para 0013] for machine interface [0096 – as provided in features of computers, laptops, mobile phones or PDAs], said system [para 0024; 0096-00997 – where the features of the invention are performed via object oriented programming to perform the NLU processing] comprising: a meaning matcher [para 0087; 0091; 0132]; a context engine [para 0087-0090]; a generator [para 0091-0095] ; a processor coupled to a memory element with stored instructions [para 0024; 0096-0097], when implemented by the processor,  to perform the steps of receiving an input [para 0044 – input text];  converting first input into known words (using word-level patterns) [para 0044 -- an input text of length L.sub.1 is examined to identify a series of words]; converting words into phrases (using phrase-level patterns), wherein phrases can be syntactic patterns which form a consolidation set (CS) to reduce the combinations [para 0045 -0056; 0067; 0071 --SVO Overphrase for further parse rounds; 0077 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; 0087-0090 -- determines a more appropriate meaning for a word by matching the attribute of the word and its neighboring words with stored patterns];  converting the CS into a semantic representation and validate meaning by the meaning matcher wherein only valid meanings are stored for subsequent matching [para 0045 -0056; 0067; 0071 --SVO Overphrase for further parse rounds; 0077 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; 0085 -- word's senses are then tested for consistency with the matched pattern and all inconsistent senses are removed from the next round; 0087-0090 -- determines a more appropriate meaning for a word by matching the attribute of the word and its neighboring words with stored patterns];  convert the validated semantic representation received into at least one phrase [para 0105; 0106 -- parse round number four, the sentence "[Noun Phrase] [Verb Phrase] [Noun Phrase]" matches with a known grammatical phrase in the database, that is a Subject-Verb-DO clause or "[SVO Clause]". The process ends when the sentence converges; 0113-0136]; resolve word-sense disambiguation for the at least one phrase [para 0045 -0056; 0067; 0071 --SVO Overphrase for further parse rounds; 0077 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; 0085 -- word's senses are then tested for consistency with the matched pattern and all inconsistent senses are removed from the next round; 0087-0090 -- determines a more appropriate meaning for a word by matching the attribute of the word and its neighboring words with stored patterns; 0113-0136];  generate a target language response by locating suitable phrases in the target language that match the meaning provided for the phrase, and then populate the phrase with corresponding vocabulary in the target language by the generator  [para 0091-0095 – language generation…Sentences in the same language are generated by matching the current set of clauses, phrases and words in reverse. While parsing matches the physical word to identify the grammar uses and attributes, generation uses the known grammar uses, attributes and the potential uses of the word or phrase to determine a consistent alternative……generate a sentence from the output; 0113-0136].  Ball fails to specifically teach a Fully Automatic High Quality Machine Translator; deriving context based on semantically labeled elements and an API-mediated external source by the context engine; or providing a phrase by the FAHQMT based on the context-derived meaning of the at least one phrase.  Segond (Fig. 1/Fig.2) teaches selection of rules for semantically disambiguating words, where more than one disambiguation applies to the context in which a word occurs, a rule can be selected based on the type of information from which it was obtained, and provides for the system to implement in full translation systems (col. 15, lines 30-40) for sense disambiguation (col. 4, lines 35-40; col.6, lines 15-22; col. 8, lines 6-21; col. 10, lines 1-26)  using context information (col. 4, lines 1-19; col. 14, lines 43-50) using electronic external sources (col. 8, lines 30-51; col. 9, lines 1-41) of semantically tagged corpus (col. 14, lines 11-19) to generate translations (col. 14, line 66 to col. 15, line 9).  Segond teaches the system is advantageous to be used in automatic generation, such as in machine translation, to help select a desired word in a context of generation (col. 15, lines 56-58).  One having ordinary skill in the art would have recognized the advantages of implementing the sense disambiguation context processing techniques suggested by Segond, in the system of Ball, for the purpose of improving desired word in context selection for machine translation, as suggested by Segond.
Regarding claim 17, the combination of Ball and Segond teaches further comprising attributes that provide level details and assigned to matched patterns for subsequent matching [Fig 4B, 4D, 8, 9A; para 0015-0018; 0024; 0049; 0060 – where processing occurs at word level, clause level, phrase level for several rounds]. 
Regarding claim 18, the combination of Ball and Segond teaches a received input comprises at least one of a sound feature, written character, letter, symbol, or phrase representing a collection of semantic elements [para 0044 -- an input text of length L.sub.1 is examined to identify a series of words]. 
Regarding claim 19, the combination of Ball and Segond teaches comprising a list of one or more symbols or words or phrases that connect to a set of associations, forming a list of sets of elements, wherein the list of sets of elements is a List Set (LS) [Fig. 4A; para 0049-0054 - Each known word in the database has an associated set of grammar uses, attributes, senses and phrases that are linked directly to this word via mechanisms such as software-based array lists]. 
Regarding claim 20, the combination of Ball and Segond teaches further comprising the step of embedding a tag [para 0049 -- Each known word in the database has an associated set of grammar uses, attributes, senses and phrases that are linked directly to this word; 0050-0054 -- Attributes describe other word properties such as negative, third person and verb properties such as being intransitive, conditional and passive. Similarly, the grammar use word "[article]" may be linked to a list of phrases such as "[article] [noun]" and "[article] [adjective] [noun]" to describe the possible valid phrase elements starting with "[article]" – where linking attributes to a word provides a form of tagging the word] to at least one of the matched attributes for subsequent matching, matched to a new logical level until no new matches are stored after a full matching round [Figures 5, 8 ,9A-9B; p0060-- if all phrases have been compared with the input sentence, the outcome of the phrase matching procedure 215 is that no matching phrase is found 220; 0106 – no changes made].
Regarding claim 23, the combination of Ball and Segond teaches comprising a Natural Language Processing (NLP) component, wherein the NLP comprises pattern matching to process the accessed received input, wherein such analysis automatically finds at least one sentence comprising a plurality of disambiguated words [para 0096-0098 –task processing of the OO system programming;  para 0044 -0056; 0067; 0071 --SVO Overphrase for further parse rounds; 0077 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; 0085 -- word's senses are then tested for consistency with the matched pattern and all inconsistent senses are removed from the next round; 0087-0090 -- determines a more appropriate meaning for a word by matching the attribute of the word and its neighboring words with stored patterns].
Regarding claim 27, the combination of Ball and Segond teaches the meaning is determined through a combination of at least one of a dictionary definition layer, encyclopedic layer, or a contextual layer [para 0084; para 0087 – attributes for liquid, business, person provide a form of contextual layer meaning determination]. 
Regarding claim 28, the combination of Ball and Segond teaches wherein the contextual layer derives equality of meaning of an SS by matching the meanings of semantic label elements, wherein the semantic label elements are language-independent relations comprised of at least one of an actor, undergoer, position, predicate, and goal associated with a stored SS [para 0084-0090 – Noun/Verb/SVC]. 
Regarding claim 26, the combination of Ball and Segond teaches patterns matched start at the first word and finish at the last word [para 0045-0047 – processing starts at first word through end of file character] and matching patterns until no new matches are found [para 0059-0060] matched patterns convert to their meanings [para  0044-0060; 0084-0090] and; matched meanings intersect with current context, which is a collection of previously identified meanings [para 0044-0060; 0074; 0079; 0084-0090; 0107].


Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Segond and further in view of Nash-Walker et al (US Patent Application Publication No. 2014/0046967).

Regarding claim 21, Ball teaches a pattern matching to process the accessed data structure sequence, wherein such analysis automatically finds at least one sentence comprising a plurality of disambiguated words [p0016].  Ball fails to specifically teach an automatic speech recognition component.  However, implementing automatic speech recognition components to perform pattern matching was well known.  Nash-Walker teaches an apparatus and methods for recognizing patterns in audio data [Figure 3; p0037-0039].  Since all limitations were known at the time of the invention, one having ordinary skill in the art would have been able to combine known prior concepts and the results would have been predictable and resulted in an improved system that can be used in a plurality of speech recognition applications.  
Regarding claim 25, Ball teaches to recognizing at least one disambiguated word [p0016] but fails to teach processing at least one accent according to one or more attribute limiter.  However, processing accent data in linguistic analysis was well known and one having ordinary skill in the art would have recognized the advantages of utilizing accent information in processing voice-based linguistic analysis to recognize a disambiguated word, so as to improve the matching accuracy of the system and reduce errors of the matching and analysis algorithms.


Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Segond and further in view of Sugihara et al (US Patent Application Publication No. 2006/0235689), hereinafter Sugihara.

Regarding claim 29, Ball teaches generation of a response where the response is a textual response [para 0091-0095].  Ball fails to teach the response is generated in response to a question as input.  Sugihara discloses [Fig. 4, 5, 6, 7]  a question and answering system, where answer candidate inspection unit determines whether each word of a sentence obtained as a result of the search processing has a similar lexical meaning to that of each word of the input question, where the meaning and relation of components of a question sentence are analyzed from the lexical and semantic combination in the question sentence and an answer candidate is selected based on the analysis result [para 0052-0077].  Sugihara teaches the system is advantageous in provided precise answers to questions input by a user [para 0002].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the question processing system suggested by Sugihara, in the natural language processing system of Ball, for the purpose of providing more precise responses to the user.
Regarding claim 30, the combination of Ball, Segond and Sugihara teaches matching all semantic labels and ignoring any question words from the matching step, to short-list valid answers for use in generating a semantic meaning for an answer [Sugihara para 0052-0077 – meaning focus from the question "Who is a baseball player who went to Hiroshima in 2003?" – has meaning focus for baseball player, place name, and baseball team ---but not for who].

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659


/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659